DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a Final Office action in response to communications received on 06/17/2021. 

Response to Amendment
Claims 1, 9 and 13 have been amended. 
Applicant's arguments filed on 06/17/2021 regarding the new limitations: “process, using the extension recognition module, the static data management request by sorting and retrieving only distributed ledger transactions that contain the user data” have been fully considered but they are not persuasive. As per the applicant’s arguments that prior art of record Arora does not teach the limitations, the examiner respectfully disagrees. Arora teaches: [0022]: In various embodiments, a clearance identifier may indicate that the associated user has clearance to access data comprising one or more characteristic markers. That is, the clearance identifier may indicate any number of types, or all types, of data files 110 and/or records that a user may access. For example, a clearance identifier associated with a user profile may indicate that the user has clearance to access data from the Canadian market and transaction accounts for merchants (user data). Therefore, in response to a request for data from the user profile to system 100, filtering system 144 may identify the clearance identifier indicating clearance for the user to access data reflecting Canadian market data and merchant transaction accounts. Further, in response to the data being retrieved and/or decrypted by decryption system 142, filtering system 144 may compare the clearance identifier to the characteristic marker(s) appended to the retrieved data files 110 and/or records, and filter out those data files 110 and/or records without characteristic markers reflecting data from the Canadian market or merchant transaction account information. That is, if a data file 110 and/or record does not comprise data about the Canadian market, and/or data about a merchant transaction account, the characteristic marker(s) of the data file 110 and/or record will not match or otherwise be associated with the clearance identifier, and filtering system 144 will determine that the user does not have clearance to access the data file 110 and/or record, i.e., only the data files comprising data from transaction accounts for merchants (user data) are sorted and retrieved and allowed to be accessed by the user when a request is received.

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4-10, 12-14 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over prior art of record US 20170270493 to Lugli et al (hereinafter Lugli), prior art of record US 20170237554 to Jacobs et al (hereinafter Jacobs) and prior art of record US 20190147182 to Arora et al (hereinafter Arora).
As per claims 1, 9 and 13, Lugli teaches: 
A system for implementing an extended recognition mechanism in a distributed ledger node, comprising: a processor; a communication interface; and a memory having a static data store, a copy of a distributed ledger (Lugli: [0048]: Such exchange rates may be set by the processing system 102. It was well known to one of ordinary skill in the art before the effective filing date of the claimed invention that the exchange rates will have to be stored in a memory. [0051]: The processing system 102 may be configured to store data associated with payment transactions that are settled between a sending entity and a recipient entity. Such a ledger may thus include a complete look at the entity and the transactional history between the entity and other sender and recipient entities. [0057] In some embodiments, the ledger may be a blockchain configured to store the associated data), and executable code stored thereon, wherein the executable code, when executed by the processor, causes the processor to: 
receive, in a first processing thread, a resource transfer request from a legacy system within a legacy network, wherein the legacy system is external to a distributed ledger network (Lugli: [0035]: the sender system 108 may electronically transmit a remittance request directly to the processing system 102 for the remittance of the transaction amount to the recipient system 110. In other instances, the sender system 108 may utilize a sender network 112. The sender network 112 may be an entity and/or computing system suitable for use in the initiation of point to point payment transactions, such as a monetary transferring entity (e.g., Western Union) or trade or supply chain network (e.g., Ariba). [0037] The processing system 102 may receive the remittance request. [0051] In some embodiments, the processing system 102 may be used to store data associated with the entities involved in the payment transactions, such as for storage in a ledger accessible by each of the entities, and, in some instances, additional third party entities. [0057] In some embodiments, the ledger may be a blockchain configured to store the associated data. [0069]: For example, a data message related to a purchase order or data parsed therefrom may be stored in an account profile 208, which may also include a link to the related purchase order (e.g., accessible via an external entity, such as a sender network 112 or recipient network 118 via the corresponding API), i.e., the resource transfer request is received from a sender network that is a network external to the distributed ledger network); 
detect that completion of the resource transfer request requires a first set of static data (Lugli: [0048]: In such embodiments, the sending entity may submit the remittance request with a currency designation for the remittance or settlement, as well as the desired remittance or settlement amount. The processing system 102 may then perform any necessary conversions of the currency for remittance and/or settlement, which may be based on exchange rates for each involved currency. Such exchange rates may be set by the processing system 102); 
retrieve the first set of static data from the static data store (Lugli: [0048]: The processing system 102 may then perform any necessary conversions of the currency for remittance and/or settlement, which may be based on exchange rates for each involved currency. It is inherent that the exchange rates are retrieved); 
generate, using the first set of static data, a proposed data record, wherein the proposed data record comprises one or more transactions associated with the resource transfer request (Lugli: [0048]: the sending entity may submit the remittance request with a currency designation for the remittance or settlement, as well as the desired remittance or settlement amount. The processing system 102 may then perform any necessary conversions of the currency for remittance and/or settlement, which may be based on exchange rates for each involved currency. [0049]: The second computing device 106 may generate the corresponding funding requests and electronically transmit the data signals with the funding requests superimposed or encoded thereon to the applicable sender institutions 114, and may confirm the receipt of the corresponding payment amounts. [0050] The second computing device 106 may also be configured to generate settlement notices for electronic transmission to the recipient institutions 116 and initiate the transfer of funds thereto); 
append the proposed data record to the copy of the distributed ledger (Lugli: [0051]: The processing system 102 may be configured to store data associated with payment transactions that are settled between a sending entity and a recipient entity. Such a ledger may thus include a complete look at the entity and the transactional history between the entity and other sender and recipient entities. [0057] In some embodiments, the ledger may be a blockchain configured to store the associated data); 
Lugli does not teach: submit the proposed data record to a plurality of distributed ledger nodes within the distributed ledger network; receive one or more validation responses from the plurality of distributed ledger nodes; determine, using a consensus algorithm, that the proposed data record is valid; receive, in a second processing thread, a static data management request from a node within the plurality of distributed ledger nodes, wherein the staticAppl. No.: 16/011,852 Amdt. Dated: December 4, 2020Reply to Office Action of September 8, 2020Page 3 of 12data management request is a request to sort one or more data records within the distributed ledger according to user data contained in the one or more data records; call a sorting extension recognition module associated with the static data management request; and process, using the extension recognition module, the static data management request by sorting and retrieving only distributed ledger transactions that contain the user data.
However, Jacobs teaches:
submit the proposed data record to a plurality of distributed ledger nodes within the distributed ledger network; receive one or more validation responses from the plurality of distributed ledger nodes; determine, using a consensus algorithm, that the proposed data record is valid (Jacobs: [0039]: An example of an asset transfer network is a blockchain network, where a ledger of transactions can take the form of a blockchain. Also, [0040]. [0159] At step S508, the issuer node computer 565 may generate a digital asset for the requested transaction. The digital asset may include any suitable information (e.g., remittance information) for communicating that a value is being transferred from the user account to a resource provider account. [0163] At step S510, the issuer node computer 565 may provide the digital asset and any other suitable information to an administrative node computer 550. [0171] In some embodiments, the ledger may not be updated (e.g., a block may not be added) until the transactions are validated throughout the asset transfer network. The nodes in the network may use Simplified Byzantine Fault Tolerance (SBFT), or any other suitable method, to reach consensus on how blocks are added to the blockchain at each step. In SBFT, one designated block generator (e.g., an administrative node computer 550) collects and validates proposed transactions, periodically batching them together into a new-block proposal. Other designated block signers (e.g., administrative node computers 550) ratify the proposed block with their signatures); 
receive, in a second processing thread, a static data management request from a node within the plurality of distributed ledger nodes (Jacobs: [0052] The system 100 may include a network of nodes, such as the administrative node computer 150, the issuer node computer 165, and the recipient node computer 145. These nodes may, in combination, comprise an asset transfer network (e.g., a blockchain network). [0116] In some embodiments, the issuer node computer 165 may view a ledger kept by the administrative node computer 150. [0117] In some embodiments, the issuer node computer 165 may only be able to view a subset of transactions that take place within the asset transfer network. For example, the issuer node computer 165 may have a filtered view of a full ledger (e.g., a blockchain) maintained by the administrative node computer 150. The issuer node computer 165 may be able to view transaction records for transactions to which the issuer node computer 165 or the sending institution computer 160 was party. Also, [0118]. It is inherent that the administrative node computer 150 receives a request for viewing transaction records from the issuer node computer 165).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the teachings of Jacobs in the invention of Lugli to include the above limitations. The motivation to do so would be to provide an asset transfer network that allows digital assets to be sent quickly and directly to a recipient through a transparent process, regardless of the location and identities of the sender and receiver (Jacobs: [0020]).
Lugli in view of Jacobs teaches that the issuer node computer views transaction records to which the issuer node computer was party but does not explicitly teach: wherein the static data management request is a request to sort one or more data records within the distributed ledger according to user data contained in the one or more data records; call a sorting extension recognition module associated with the static data management request; and process, using the extension recognition module, the static data management request by sorting and retrieving only distributed ledger transactions that contain the user data. However, Arora teaches:
wherein the staticAppl. No.: 16/011,852 Amdt. Dated: December 4, 2020Reply to Office Action of September 8, 2020Page 3 of 12data management request is a request to sort one or more data records within the distributed ledger according to user data contained in the one or more data records; call a sorting extension recognition module associated with the static data management request (Arora: [0011] In various embodiments, data file 110 may comprise any data, such as financial data associated with a financial institution (transaction account information, transaction history information etc.) [0030]: The record, after encryption, may be stored in a database, which may be located in system 100, such as within big data system 140. [0031] A user may use system 100 to access data. Accordingly, through web client 160, the user may request data from system 100. [0032] In response to receiving the data request from the user, filtering system 144 may detect and/or identify a clearance identifier associated with the user profile (step 212). Further in response to receiving the data request from the user, big data system 140, or one of the components therein, may retrieve the stored record (step 214) (which may be encrypted). The retrieved record may be decrypted (step 216) by decryption system 142. [0033] In various embodiments, filtering system 144 may compare the characteristic marker(s) appended to the record to the clearance identifier associated with the user profile (step 218). Accordingly, filtering system 144 may determine if the user (i.e., the user profile has clearance to access the retrieved record (step 220). In response to the clearance identifier matching or otherwise being associated with a characteristic marker appended to data file 110 and/or the record, filtering system 144 may determine that the user has clearance to access or view data file 110 and/or the record, and may approve data file 110 and/or the record for accessing or viewing by the user. [0020]-[0022]: For example, a clearance identifier associated with a user profile may indicate that the user has clearance to access data from the Canadian market and transaction accounts for merchants (user data). [0073] Any databases discussed herein may include …, blockchain. [0027], [0074]); and 
process, using the extension recognition module, the static data management request by sorting and retrieving only distributed ledger transactions that contain the user data (Arora: [0033]: In response to the user having clearance to access the record, filtering system 144, big data system 140, and/or any other component of system 100 may present the record to the user (step 222) by transmitting the record to web client 160. [0022]: For example, a clearance identifier associated with a user profile may indicate that the user has clearance to access data from the Canadian market and transaction accounts for merchants (transactions containing user data). Therefore, in response to a request for data from the user profile to system 100, filtering system 144 may identify the clearance identifier indicating clearance for the user to access data reflecting Canadian market data and merchant transaction accounts. Further, in response to the data being retrieved and/or decrypted by decryption system 142, filtering system 144 may compare the clearance identifier to the characteristic marker(s) appended to the retrieved data files 110 and/or records, and filter out those data files 110 and/or records without characteristic markers reflecting data from the Canadian market or merchant transaction account information. That is, if a data file 110 and/or record does not comprise data about the Canadian market, and/or data about a merchant transaction account, the characteristic marker(s) of the data file 110 and/or record will not match or otherwise be associated with the clearance identifier, and filtering system 144 will determine that the user does not have clearance to access the data file 110 and/or record, i.e., only transactions that contain data of a merchant (user data) are sorted, retrieved and allowed to be accessed by the user).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the teachings of Arora in the invention of Lugli in view of Jacobs to include the above limitations. The motivation to do so would be to allow efficient characteristic identification and clearance determinations in response to a data request by a user (Arora: [0034]).

As per claims 2, 10 and 14, Lugli in view of Jacobs and Arora teaches:
The system of claim 1, wherein the resource transfer request comprises a request to send a first amount of resources in a first format from an account to a first user to an account of a second user in a second format, wherein the executable code further causes the processor to: determine, using the first set of static data, a conversion of the first amount of resources from the first format to the second format; and write a record of the conversion of the first amount of resources as a transaction within the proposed data record (Lugli: [0048]: In such embodiments, the sending entity may submit the remittance request with a currency designation for the remittance or settlement, as well as the desired remittance or settlement amount. The processing system 102 may then perform any necessary conversions of the currency for remittance and/or settlement, which may be based on exchange rates for each involved currency. Such exchange rates may be set by the processing system 102. [0051]: The processing system 102 may be configured to store data associated with payment transactions that are settled between a sending entity and a recipient entity. Such a ledger may thus include a complete look at the entity and the transactional history between the entity and other sender and recipient entities. [0057] In some embodiments, the ledger may be a blockchain configured to store the associated data). 

As per claims 4 and 19, Lugli in view of Jacobs and Arora teaches:
The system of claim 1, wherein the executable code further causes the processor to: receive, from a first distributed ledger node, a request for a second set of static data (Lugli: [0142] In step 834, the acquiring financial institution 810 may electronically transmit the authorization request to a transaction processing server 812 for processing. [0143] In step 836, the transaction processing server 812 may perform value-added services for the payment transaction. Value-added services may be services specified by the issuing financial institution 802 that may provide additional value to the issuing financial institution 802 or the consumer 804 in the processing of payment transactions. Value-added services may include, for example, fraud scoring, transaction or account controls, account number mapping, offer redemption, loyalty processing, etc. In some instances, the transaction processing server 812 may first identify the issuing financial institution 802 associated with the transaction, and then identify any services indicated by the issuing financial institution 802 to be performed. Jacobs: [0040]: A node may be able to mint an asset, transfer an asset, receive an asset, validate an asset, maintain a ledger of transactions, and/or perform any other suitable functions. In some embodiments, a node may be associated with and/or operated by a financial institution computer (e.g., a bank) [0054], [0057]: An example of a sending institution may be an issuer, which may typically refer to a business entity (e.g., a bank) that issues and maintains an account (e.g., a bank account) for a user); retrieve the second set of static data from the static data store; and transmit, over a network, the second set of static data to the first distributed ledger node (Lugli: [0144] In step 838, the transaction processing server 812 may electronically transmit the authorization request to the issuing financial institution 802. In some instances, the authorization request may be modified, or additional data included in or transmitted accompanying the authorization request as a result of the performance of value-added services by the transaction processing server 812. Jacobs: [0166] At step S514, after validating the transaction, administrative node computer 550 may generate a second digital signature for the digital asset. In some embodiments, the digital asset may be considered minted and valid after the second digital signature is provided. The administrative node computer 550 may also attach a smart contract to the digital asset). 

As per claims 5 and 20, Lugli in view of Jacobs and Arora teaches:
The system of claim 4, wherein receiving and transmitting the second set of static data comprises communicating with the first distributed ledger node via a distributed ledger protocol (Lugli: [0144] In step 838, the transaction processing server 812 may electronically transmit the authorization request to the issuing financial institution 802. In some instances, the authorization request may be modified, or additional data included in or transmitted accompanying the authorization request as a result of the performance of value-added services by the transaction processing server 812. Jacobs: [0166]: The administrative node computer 550 may also attach a smart contract to the digital asset. [0167] At step S516, the administrative node computer 550 may provide the digital asset and second digital signature back to the issuer node computer 565. The issuer node computer 565 may thus be informed that the digital asset is validated and ready for use). 

As per claims 6, 12 and 16, Lugli in view of Jacobs and Arora teaches:
The system of claim 1, wherein the executable code further causes the processor to: receive, from the legacy system, a request for a second set of static data; retrieve the second set of static data from the static data store; and transmit, over a network, the second set of static data to the legacy system (Lugli: [0048]: In such embodiments, the sending entity may submit the remittance request with a currency designation for the remittance or settlement, as well as the desired remittance or settlement amount. In some instances, the processing system 102 may provide the sending entity (e.g., via the sender network 112 or sender system 108) with exchange rates that may be used). 

As per claims 7 and 17, Lugli in view of Jacobs and Arora teaches:
The system of claim 6, wherein the second set of static data comprises information on currently pending transactions within a distributed ledger network (Lugli: [0048]: In such embodiments, the sending entity may submit the remittance request with a currency designation for the remittance or settlement, as well as the desired remittance or settlement amount. In some instances, the processing system 102 may provide the sending entity (e.g., via the sender network 112 or sender system 108) with exchange rates that may be used). 

As per claims 8 and 18, Lugli in view of Jacobs and Arora teaches:
The system of claim 7, wherein receiving and transmitting the second set of static data comprises communicating with the legacy system via an API-based interaction (Lugli: [0009]: receiving, by a receiving device of a processing system, a first transaction message related to a payment transaction, wherein the first transaction message is formatted pursuant to a standard using one or more application program interfaces (APIs)).

Claims 3, 11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lugli in view of Jacobs and Arora as applied to claims 1, 9 and 13 above, and further in view of prior art of record US 10565645 to Kurani (hereinafter Kurani).
As per claims 3, 11 and 15, Lugli in view of Jacobs teaches:
The system of claim 1, wherein the resource transfer request comprises a request to send a first amount of resources in a first format and a second amount of resources in a second format from an account of a first user to an account of a second user in a third format (Lugli: [0048]: In an example, the sending entity may want to send 1,000 in USD, to be received by the recipient entity in GBP. The processing system 102 may calculate the GBP amount equivalent to 1,000 USD for the settlement), wherein the executable code further causes the processor to: 
determine that the first set of static data is associated with a rate of conversion between the first format and the third format (Lugli: [0048]: The processing system 102 may then perform any necessary conversions of the currency for remittance and/or settlement, which may be based on exchange rates for each involved currency. The processing system 102 may calculate the GBP amount equivalent to 1,000 USD for the settlement); 
determine, using the first set of static data, a conversion of the first amount of resources from the first format to the third format (Lugli: [0048]: The processing system 102 may calculate the GBP amount equivalent to 1,000 USD for the settlement); 
and 
write a record of the conversion of the first amount of resources and the second amount of resources as a transaction within the proposed data record (Lugli: [0051]: The processing system 102 may be configured to store data associated with payment transactions that are settled between a sending entity and a recipient entity. Such a ledger may thus include a complete look at the entity and the transactional history between the entity and other sender and recipient entities. [0057] In some embodiments, the ledger may be a blockchain configured to store the associated data). 
Lugli in view of Jacobs and Arora teaches updating a ledger with a record of the conversion of the first amount of resources but does not teach: a second amount of resources in a second format from an account of a first user to an account of a second user in a third format; detect that completion of the resource transfer request requires a second set of static data; determine that the second set of static data is associated with a rate of conversion between the second format and the third format; determine, using the second set of static data, a conversion of the second amount of resources from the second format to the third format; and write a record of the conversion of the second amount of resources as a transaction within the proposed data record. However, Kurani teaches:
a second amount of resources in a second format from an account of a first user to an account of a second user in a third format; detect that completion of the resource transfer request requires a second set of static data; determine that the second set of static data is associated with a rate of conversion between the second format and the third format (Kurani: column 14, lines 26-55: If the desired currency of the withdrawal request is not in the same currency as the MBC account, the currency in the MBC account is exchanged for the desired currency type (910). An exchange processor 1004 within the MBC banking system 124 determines the appropriate amount of MBC to withdraw from the account to provide the requested amount of the desired currency type. The exchange may facilitate the exchange of a first type of MBC for a second type of MBC, the exchange of MBC to fiat currency, or the exchange of fiat currency to MBC); 
determine, using the second set of static data, a conversion of the second amount of resources from the second format to the third format (Kurani: column 14, lines 26-55: As noted above, in some situations, the MBC within the account is exchanged to a second type of MBC. The MBC transaction processor determines whether the exchanged to currency is a second type of MBC (912). If the MBC is exchanged to a second type of MBC, the second type of MBC is then transferred to its destination address in the same manner as discussed above with respect to 908); and 
write a record of the conversion of the second amount of resources as a transaction within the proposed data record (Kurani: column 14, lines 54-62: In either of the above described situations (fiat currency withdrawal or MBC withdrawal), the overlay ledger is updated to reflect the withdrawal (916). The account balance processor 212 updates the overlay ledger 128 to associate the amount of MBC withdrawn to the deposit customer 202 account within the overlay ledger 126. The overlay ledger 126 may also be updated by the MBC nodes 218 or the account balance processor 212 after the transfer is verified by the MBC nodes 218).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the teachings of Kurani in the invention of Lugli in view of Jacobs and Arora to include the above limitations. The motivation to do so would be to provide a method of performing currency trade involving a MBC for a customer having a MBC account with a financial institution (Kurani: column 1, lines 59-62).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADHURI R HERZOG whose telephone number is (571)270-3359.  The examiner can normally be reached on 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi Arani can be reached on (571)272-3787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MADHURI R. HERZOG
Primary Examiner
Art Unit 2438



/MADHURI R HERZOG/           Primary Examiner, Art Unit 2438